DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	The claims are objected because of the following reasons: 
Re claim 1, 
	-lines 10, 13 & 15: in front of “photogate”, insert --first--, because “first photogate” is prior claimed, 
	-page 25, line 11: between “first” and “region”, insert --cell-- or --doped--, see Figs. 2-4. 
Re claim 3, line 2: in front of “photogate”, insert –first--.
Re claim 15, 
	-lines 12, 15 & 17: in front of “photogate”, insert --first--, because “first photogate” is prior claimed, 
-page 29, line 11: between “first” and “region”, insert --cell-- or --doped--, see Figs. 2-4. 
Re claims 23-25, line 1: delete “each one of the pixel cells” and insert --the pixel cell-- which is prior claimed. 
Re claims 26-27, line 1: delete “each one of the pixel cells” and insert --the pixel cell-- which is prior claimed. 
Appropriate correction is required. 
Allowable Subject Matter
2.	Claims 1-28 would be allowable if rewritten or amended to overcome the Claim Objections, set forth in this Office action.

The closest prior arts include Zhang et al. (US 2014/0291481, Fig. 2), directed to a photon detection device including first and second regions, and DTI surrounding photodiode & doped regions in the first region, Kim et al. (US 2011/0199602, Figs. 3 & 10, directed to a sensor including a pair of photogates & floating diffusion regions formed in a substrate), Webster (US 2015/0340391, Fig. 2), directed to an image sensor including PD, doped regions and deep trench isolations surrounding region of PD), Ahn (US 2013/0221410, Fig. 1), directed to a unit pixel of an image sensor including PD, FD, DTI and gate form in a substrate), Um et al. (US 2016/0204142, Figs. 3A-B) directed to an image sensor includes DTI defining a plurality of pixel unit each including FD, PD, gapfill layer and transfer transistor TX formed in a substrate, Oh et al. (US 2017/0170229, Fig. 3A) directed to image sensor including PD surrounded by pixel separation structure, individually or in combination do not teach all claimed features cited in claims 1 & 15. 
Conclusion
3.	This application is in condition for allowance except for the above formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.